Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 is pending.
	Applicants response filed 9/8/2022 has been received and entered in the application.  
 
Action Summary
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to applicant’s amendment of claims.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) of record in view of  Kridel (Histological Transformation and Progression in Follicular Lymphoma: A Clonal Evolution Study, PLOS Medicine | DOI:10.1371/journal.pmed.1002197 December 13, 2016, pages 1-25) is withdrawn due to applicants amendment of claims.
Claim(s) 1-7, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (Single-agent ibrutinib in relapsed or refractory follicular lymphoma: a phase 2 consortium trial, blood® 11 JANUARY 2018 | VOLUME 131, NUMBER 2) and supplemental data (as disclosed in the IDS dated 4/8/2022) of record is maintained with modification due to applicants amendment of claims.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) of record is with drawn due to applicants amendment of claims.
Claim 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) and in further view of Li (Mutations in linker histone genes HIST1H1 B, C, D, and E; OCT2 (POU2F2); IRF8; and ARID1A underlying the pathogenesis of follicular lymphoma, BLOOD, 6 MARCH 2014 x VOLUME 123, NUMBER 10) both are of record is maintained with modification due to applicants amendment of claims.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) and/or Bartlett (Single-agent ibrutinib in relapsed or refractory follicular lymphoma: a phase 2 consortium trial, blood® 11 JANUARY 2018 | VOLUME 131, NUMBER 2) as applied to claims 1-9 above and in view of Li (Mutations in linker histone genes HIST1H1 B, C, D, and E; OCT2 (POU2F2); IRF8; and ARID1A underlying the pathogenesis of follicular lymphoma, BLOOD, 6 MARCH 2014 x VOLUME 123, NUMBER 10) is withdrawn.
	

Response to Arguments
Applicants argues on page 8 that Bartlett does not disclose the absence of mutations in a number of the specified genes including SOCS1.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the rejection since the newly amended claims required modifications of the rejection.

Applicant argues on page 8 that neither Gopal nor Li teach or suggest analyzing a sample form the subject for one or more mutations.  This argument has been fully considered but has not been found persuasive.  Li teaches that we report the identification of 15 novel recurrently mutated genes in FL. These include frequent mutations in the linker histone genes HIST1H1 B-E (27%) and mutations in OCT2 (also known as POU2F2; 8%), IRF8 (6%), and ARID1A (11%). A subset of the mutations in HIST1H1 B-E affected binding to DNMT3B, and mutations in HIST1H1 B-E and in EZH2 or ARID1A were largely mutually exclusive, implicating HIST1H1 B-E in epigenetic deregulation in FL.  It would have been obvious to analyze the subject for mutation of HIST1H1B and ARID1A in follicular lymphoma patients.  One would have been motivated to analyze of HIST1H1B and ARID1A in follicular lymphoma patients because it is known in the art that patients with these mutations in HIST1H1 B-E and in EZH2 or ARID1A were largely mutually exclusive, implicating HIST1H1 B-E in epigenetic deregulation in FL with details of confirmed recurrent gene mutations in the linker HIST1H1 genes (table 1) and ARID1A (table 3) as taught by Li with a reasonable expectation of success.  And ibrutinib is known to produced significant decreases in responders in MCP3 (also known as CCL7) and IP-10 (also known as CXCL10), which have been implicated in tumor development.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (Single-agent ibrutinib in relapsed or refractory follicular lymphoma: a phase 2 consortium trial, blood® 11 JANUARY 2018 | VOLUME 131, NUMBER 2) and supplemental data (as disclosed in the IDS dated 4/8/2022) of record. 


Bartlett teaches that most patients with follicular lymphoma (FL) experience multiple relapses necessitating subsequent lines of therapy. Ibrutinib, a Bruton tyrosine kinase (BTK) inhibitor approved for the treatment of several B-cell malignancies, showed promising activity in FL in a phase 1 study. We report the results of a phase 2 trial evaluating ibrutinib in recurrent FL. Forty patients with recurrent FL were treated with ibrutinib 560 mg/d until progression or intolerance. The primary end point was overall response rate (ORR). Exploratory analyses included correlations of outcome with recurrent mutations identified in a cancer gene panel that used next-generation sequencing in pretreatment biopsies from 31 patients and results of early interim positron emission tomography/computed tomography scans in 20 patients.  Response rates were significantly higher among patients whose disease was sensitive to rituximab (52.6%) compared with those who were rituximab refractory (16.7%) (P 5 .04). CARD11 mutations were present in 16% of patients (5 of 31) and predicted resistance to ibrutinib with only wild-type patients responding (P 5 .002). Maximum standardized uptake value at cycle 1 day 8 correlated with response and PFS. Ibrutinib was well-tolerated with a toxicity profile similar to labeled indications. Ibrutinib is a well-tolerated treatment with modest activity in relapsed FL. Evaluation of BTK inhibitors in earlier lines of therapy may be warranted on the basis of improved response rates in rituximab-sensitive disease (abstract).  Bartlett further teaches that the Grade ≥ 3 (table 2).  Bartlett teaches that several studies are investigating first-line doublet and triplet regimens with ibrutinib in FL.  A phase 2 trial of rituximab and ibrutinib reported an 82% ORR (CR, 27%). At a median follow up of 10.2 months, the median PFS and DOR were not reached. Results of a 20-patient cohort treated with single-agent ibrutinib for 8 weeks before initiating rituximab have not yet been reported but may provide additional information about ibrutinib activity in untreated FL. Interpretation of rituximab-ibrutinib results in treatment-naive FL are limited, given reported response rates of 77% to single-agent rituximab with CR rates of 37%.28 Two randomized trials of rituximab vs rituximab plus ibrutinib in untreated FL are ongoing (NCT0245111 and NCT02947347). A phase 1 trial of rituximab, lenalidomide, and ibrutinib in 22 previously untreated FL patients showed a response rate of 91% (CR, 63%)(page 186 bridging to page 187).  Bartlett teaches that Thirty-one pre-ibrutinib tumor samples were sequenced. Nonmalignant DNA was not available for comparison. The targeted space was defined by the Personalis (Menlo Park, CA) Accuracy and Content Enhanced (ACE) Panel. The Genome Modeling System was used to count reference and variant alleles and to determine variant allele frequencies. A series of filters and manual review of selected variants was performed to create a high-quality list of 764 variants (179 genes) confirmed for analysis. Genomic visualizations were produced with GenVisR21 and ProteinPaint. Complete details of sample acquisition, data generation, and sequencing analysis are provided in supplemental Methods (page 183).
 Bartlett does not disclose the absence of AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1 mutation.

It would have been obvious to one of ordinary skills in the art at the time of filing to administer ibrutinib to treat FL that does not have mutated AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1 mutation.  One would have been motivated to administer ibrutinib to treat FL that does not have mutated AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1 mutation because Bartlett is silent regarding the varying mutation, one of ordinary skills in the art at the time of filing would have recognized that the subject does not have these mutation and therefore would be predictive as responsive to the administration of ibrutinib for the treatment of FL with a reasonable expectation of success.
Regarding the limitation of “a mutation in AHNAK that results in an amino acid change selected from V3640D, K2180R, G799R, Q3796E, and D4045G; a mutation in ARIDIA that results in an amino acid change selected from a stop codon at R693, L2056P, G1375S, N1997D, and a stop codon at Y229; a mutation in ATP6API that results in an amino acid change selected from M342T, V374D, L82P, T222R, A415T, and G363R; a mutation in BCL9L that results in an amino acid change of N627H: a mutation in CLTC that results in an amino acid change selected from T109N, A81P, and A68T; a mutation in CNOT] that results in an amino acid change selected from T818A, D2179V, G404D, G690E, P1628L, and T9271; a mutation in EP400 that results in an amino acid change selected from R1437W, M546L, A707V, a stop codon at Q28, S49L, H1322R, R1958K, and P48L; a mutation in KDM2B that results in an amino acid change selected from D122N, A818T, R1025W, and T602S; a mutation inAMYBBP]A that results in an amino acid change selected from L1323V, R885C, P500R, and D749Y: a mutation in NACA that results in an amino acid change selected from S1190P and S394T: a mutation in NBPF] that results in an amino acid change selected from G916V, P675L, Q1132L, K623M, S853G, Q650H, C663Y, C251R, R364W, ElO11G, D905E, D896V, E448K, G6S, K59Q, V174F, VI 100L, S61 iF, E439K, P1070A, G1062S, and M 1331; a mutation in NBPFO that results in an amino acid change selected from K56N, P1 180S, L92F, E1171G, G387W, a stop codon at C1179, Q3488L, D65G, N308K, a stop codon at R104, a stop codon at R375, E3455D, R25H, A48S, and Q142H: a mutation in NCOA4 that results in an amino acid change selected from E54D, A7T, L9R, and R52Q; a mutation in NEDD4L that results in an amino acid change selected from E271K and a stop codon at Q305; a mutation in PRDM]6 that results in an amino acid change selected from P1 12S, V48M, P50Q, T6091, and N161D: a mutation in SOCS] that results in an amino acid change selected from S125R, D105G, loss of a stop codon at 212R, L74V, G122R, and L150V: and a mutation in TBL]XR] that results in an amino acid change selected from a stop codon at Q442, V228G, S461F, G285E, and V466E”; since Bartlett is silent regarding any mutation present in FL patients, it would have been obvious to one of ordinary skills in the art at the time of filing that the subject does not possess any of the mutation and therefore the mutation would not result in the changes associated with the said mutations with a reasonable expectation of success absence evidence to the contrary. 


Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) in further view of Li (Mutations in linker histone genes HIST1H1 B, C, D, and E; OCT2 (POU2F2); IRF8; and ARID1A underlying the pathogenesis of follicular lymphoma, BLOOD, 6 MARCH 2014 x VOLUME 123, NUMBER 10) both are of record.
Gopal as cited above.
Gopal does not disclose the mutations of AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1 genes nor analyzing samples.
Li teaches that Follicular lymphoma (FL) constitutes the second most common non-Hodgkin lymphoma in the western world. FL carries characteristic recurrent structural genomic aberrations. However, information regarding the coding genome in FL is still evolving. Here, we describe the results of massively parallel exome sequencing and single nucleotide polymorphism 6.0 array genomic profiling of 11 highly purified FL cases, and 1 transformed FL case and the validation of selected mutations in 102 FL cases.  We report the identification of 15 novel recurrently mutated genes in FL. These include frequent mutations in the linker histone genes HIST1H1 B-E (27%) and mutations in OCT2 (also known as POU2F2; 8%), IRF8 (6%), and ARID1A (11%). A subset of the mutations in HIST1H1 B-E affected binding to DNMT3B, and mutations in HIST1H1 B-E and in EZH2 or ARID1A were largely mutually exclusive, implicating HIST1H1 B-E in epigenetic deregulation in FL. Mutations in OCT2 (POU2F2) affected its transcriptional and functional properties as measured through luciferase assays, the biological analysis of stably transduced cell lines, and global expression profiling. Finally, multiple novel mutated genes located within regions of acquired uniparental disomy in FL are identified (abstract).  Li teaches that Mutations in ARID1A were identified in 11% (13/114) of FL cases. These mutations were predominantly mono-allelic and inactivating, and were distributed over the entire length of the gene (Table 3 and Figure 5A). By genetic criteria, these mutations support a tumor suppressor gene function of ARID1A in FL, similar to what has been proposed in many other cancers. Recurrent mutations in ARID1Ain FL further strengthen the evidence for epigenetic deregulation as a major pathobiological principle in FL pathogenesis (1494).  Li teaches that the reported phenotypes of cells with single HIST1H1 gene deletions in various experimental systems have been subtle, but published evidence in triple HIST1H1 gene knock-out cells suggests altered expression of a small set of genes and enrichment for genes subject to epigenetic regulation. Also observed were changes in chromatin and decreased nucleosome spacing, but only a subset of FL cases demonstrated more than 1 affected HIST1H1 gene. Others have made connections between certain linker HIST1H1 proteins and the p53 protein, but these findings do not readily explain the mutation pattern observed in FL. Interestingly, very recent observations of direct binding of linker HIST1H1 proteins to DNMT1 and DNMT3B and effects on epigenetic silencing suggest that such a connection may tie NHL-associated HIST1H1 B-E mutations in with frequent mutations in MLL2 and mutations in EZH2 and ARID1A (11% frequency in this study) as reported here and may suggest an even wider role for aberrant epigenetic regulation and nucleosome positioning in FL than was previously recognized (page 1497).
It would have been obvious to one of ordinary skills in the art at the time of filing to administer ibrutinib to treat FL that does not have mutated AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1.  One would have been motivated to administer ibrutinib to treat FL that does not have mutated AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1 because Bartlett is silent regarding the varying mutation, one of ordinary skills in the art at the time of filing would have recognized that the subject does not have these mutation and therefore would be predictive as responsive to the administration of ibrutinib for the treatment of FL with a reasonable expectation of success.
Regarding the limitation of “a mutation in AHNAK that results in an amino acid change selected from V3640D, K2180R, G799R, Q3796E, and D4045G; a mutation in ARIDIA that results in an amino acid change selected from a stop codon at R693, L2056P, G1375S, N1997D, and a stop codon at Y229; a mutation in ATP6API that results in an amino acid change selected from M342T, V374D, L82P, T222R, A415T, and G363R; a mutation in BCL9L that results in an amino acid change of N627H: a mutation in CLTC that results in an amino acid change selected from T109N, A81P, and A68T; a mutation in CNOT] that results in an amino acid change selected from T818A, D2179V, G404D, G690E, P1628L, and T9271; a mutation in EP400 that results in an amino acid change selected from R1437W, M546L, A707V, a stop codon at Q28, S49L, H1322R, R1958K, and P48L; a mutation in KDM2B that results in an amino acid change selected from D122N, A818T, R1025W, and T602S; a mutation in AMYBBPA that results in an amino acid change selected from L1323V, R885C, P500R, and D749Y: a mutation in NACA that results in an amino acid change selected from S1190P and S394T: a mutation in NBPF] that results in an amino acid change selected from G916V, P675L, Q1132L, K623M, S853G, Q650H, C663Y, C251R, R364W, ElO11G, D905E, D896V, E448K, G6S, K59Q, V174F, VI 100L, S61 iF, E439K, P1070A, G1062S, and M 1331; a mutation in NBPFO that results in an amino acid change selected from K56N, P1 180S, L92F, E1171G, G387W, a stop codon at C1179, Q3488L, D65G, N308K, a stop codon at R104, a stop codon at R375, E3455D, R25H, A48S, and Q142H: a mutation in NCOA4 that results in an amino acid change selected from E54D, A7T, L9R, and R52Q; a mutation in NEDD4L that results in an amino acid change selected from E271K and a stop codon at Q305; a mutation in PRDM]6 that results in an amino acid change selected from P1 12S, V48M, P50Q, T6091, and N161D: a mutation in SOCS] that results in an amino acid change selected from S125R, D105G, loss of a stop codon at 212R, L74V, G122R, and L150V: and a mutation in TBL]XR] that results in an amino acid change selected from a stop codon at Q442, V228G, S461F, G285E, and V466E”; since Bartlett is silent regarding any mutation present in FL patients, it would have been obvious to one of ordinary skills in the art at the time of filing that the subject does not possess any of the mutation and therefore the mutation would not result in the changes associated with the said mutations with a reasonable expectation of success absence evidence to the contrary. 

It would have been obvious to analyze the subject for mutation of HIST1H1B and ARID1A in follicular lymphoma patients.  One would have been motivated to analyze of HIST1H1B and ARID1A in follicular lymphoma patients because it is known in the art that patients with these mutations in HIST1H1 B-E and in EZH2 or ARID1A were largely mutually exclusive, implicating HIST1H1 B-E in epigenetic deregulation in FL with details of confirmed recurrent gene mutations in the linker HIST1H1 genes (table 1) and ARID1A (table 3) as taught by Li with a reasonable expectation of success.  And ibrutinib is known to produced significant decreases in responders in MCP3 (also known as CCL7) and IP-10 (also known as CXCL10), which have been implicated in tumor development. These results, along with a clinical observation of pseudoprogression in some patients, suggest that the immunomodulatory effects of ibrutinib may be linked to a response to therapy as disclosed by Gopal with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application that to administration of 560 mg of ibrutinib as disclosed by Gopal with a reasonable expectation of success.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-17 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627